DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21, 30, 31, 34, 35 and 40, and their dependents, are objected to because of the following informalities:  
With regard to each of claims 21, 35 and 40, in line 2 each recites “receive a sunlight” which is grammatically confusing and should recite “receiving a sunlight”.  
With regard to each of claims 21, 35 and 40, in the second to last line “facilitate” appears to be a typo of “facilitates”.  
With regard to claim 30, “enclose” should preferably recite “encloses”.
With regard to claim 31, “pluralities” should preferably recite “plurality”.
With regard to claim 34, “claim 12” appears to be a typo of “claim 21”.
Dependent claims are objected to as dependent upon objected independent claims.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “conditioning device” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-29, 32 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 24-29, in claim 24, the limitation “a plurality of chambers” fails to provide sufficient differentiation from the limitation in claim 21 of “a plurality of parabolic chambers” and therefore leads to confusion whether this is a new or the same “plurality of chambers” – a different chamber should include a further word, such as “a plurality of heat collection chambers”.
With regard to claim 26, the limitation “the plurality chambers” is missing an “of”, and relatedly to the rejection of claim 24 above, it is unclear which of “the plurality of chambers” are referred to.
With regard to claim 27, the limitation “radiative properties” is recited twice is a subjective terms whose metes and bounds cannot be clearly ascertained based upon the claim language and the disclosure, in paragraphs [0030-0031] of applicant’s specification radiative properties are discussed and only in the context of antireflective glass, however the metes and bounds of what falls in and out of the limitation “radiative properties” has not been clearly defined and cannot be clearly determined.
With regard to claim 32, the full limitation of “further comprising a kinetic energy of the gaseous state into an electrical power” appears to be missing a transitional method word and is confusing, i.e. “further comprising converting a kinetic energy of the gaseous state into an electrical power” would overcome this lack of clarity. 
With regard to claims 38-39, in claim 38, the limitation “a plurality of chambers” fails to provide sufficient differentiation from the limitation in claim 35 of “a plurality of parabolic chambers” and therefore leads to confusion whether this is a new or the same “plurality of chambers” – a different chamber should include a further word, such as “a plurality of heat collection chambers”.
With regard to claim 39, the limitation “radiative properties” is recited twice is a subjective terms whose metes and bounds cannot be clearly ascertained based upon the claim language and the disclosure, in paragraphs [0030-0031] of applicant’s specification radiative properties are discussed and only in the context of antireflective glass, however the metes and bounds of what falls in and out of the limitation “radiative properties” has not been clearly defined and cannot be clearly determined.
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the objections and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: considering claims 1, 35 and 40, the prior art does not teach or fairly suggest the claimed methods of receiving a sunlight from a plurality of solar concentrators and directing the sunlight toward a plurality of locations by bending a plurality of rays of the sunlight and focusing the plurality of rays of the sunlight onto the plurality of locations; receiving the plurality of rays of the sunlight at a plurality of heat collection elements positioned at the plurality of locations having a physical surface configured to absorb and convert a solar radiation at a plurality of wavelengths r into a thermal energy; inducing a state change in a heat-transfer fluid having a salinity through the heat collection elements; and condensing a portion of the heat-transfer fluid from a gaseous state to a liquid state through a condenser by using a portion of the heat-transfer fluid as a coolant; where the plurality of heat collection elements is partially enclosed by the plurality of solar concentrators; and where at least one of the heat collection elements include a plurality of parabolic chambers that are continuous with a length of the at least one of the heat collection elements, the plurality of parabolic chambers formed by a concave barrier adjacent to and facing a convex barrier each having plurality of perforations along the length of the at least one of the heat collection elements; the concave barrier and the convex barrier having curvatures that induce a flow turbulence through the at least one of the heat collection elements that causes a condensation that facilitate a transfer of a dry steam to the condenser.
Izumi (US 6,057,504) teaches a process of operating a purifying water system comprising: receiving a sunlight at a plurality of solar concentrators (2; figure 2) (solar rays received within pipes 2; column 3, lines 25-35) and direct the sunlight toward a plurality of locations (locations adjacent tubes 4 and 12; figure 2) by bending (as shown; figure 2) a plurality of rays (R1, R2) of the sunlight and focusing the plurality of rays of the sunlight onto the plurality of locations (as shown; figure 2); a plurality of heat collection elements (4, 12) positioned at the plurality of locations having an outer surface/a physical surface (outer surfaces indicated to by 4, 12; figure 2) conditioned to absorb and convert a solar radiation at a plurality of wavelengths below three one-millionth of a meter to a thermal energy (capable of absorbing and converting solar radiation at a plurality of wavelengths below three one-millionth of a meter to a thermal energy; column 3, lines 10-25e); and where the plurality of heat collection elements (4, 12) are partially enclosed by the plurality of solar concentrators (as shown; figure 2), however Izumi does not teach where at least one of the heat collection elements include a plurality of parabolic chambers that are continuous with a length of the at least one of the heat collection elements, the plurality of parabolic chambers formed by a concave barrier adjacent to and facing a convex barrier each having plurality of perforations along the length of the at least one of the heat collection elements; the concave barrier and the convex barrier having curvatures that induce a flow turbulence through the at least one of the heat collection elements that causes a condensation that facilitate a transfer of a dry steam to the condenser.
Broeckelmann (US 2015/0344325) Broeckelmann teaches solar distillation system wherein solar rays are focused upon an absorbing tube (see title, abstract), Broeckelmann teaches that solar collector 124 reflects incoming solar radiation through outer vacuum tube 116 into absorber tube 114 with liquid to be distilled 112, wherein vapor forms and passes through insert 121 having perforations to hold back material from evaporation and so that the steam can be condensed (see Figs 4 and 5, [0070-0080]), however Broeckelmann does not teach where at least one of the heat collection elements include a plurality of parabolic chambers that are continuous with a length of the at least one of the heat collection elements, the plurality of parabolic chambers formed by a concave barrier adjacent to and facing a convex barrier each having plurality of perforations along the length of the at least one of the heat collection elements; the concave barrier and the convex barrier having curvatures that induce a flow turbulence through the at least one of the heat collection elements that causes a condensation that facilitate a transfer of a dry steam to the condenser.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Relevant prior art cited in the parent application of this case are also cited here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772